DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the After Final Consideration Program (AFCP 2.0) request filed on 01/12/2021.
Claims 1-20 are currently pending in this application. Claims 1, 8, 12, 14, 16 and 17 have been amended. The amendments to the specification filed on 01/12/2021 have been entered.
No new IDS has been filed.

Response to Arguments
The previous objections to the specification have been withdrawn in response to the applicants’ amendments/remarks.
The previous 112(b) rejections to claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks including the proposed examiner amendments.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner's amendment was given in phone interview with Ali Uyanik (reg. no. 67,080) on 01/19/2021.

IN THE CLAIMS
Claim 1 (Amended): A method for protecting software from reverse engineering, the method comprising:
in response to the software to prevent the reverse engineering and is defined by a library memory register (LMR), the non-volatile memory further comprising a second address range to store non-encrypted instructions;
in response to determining that the program counter falls in the first address range, communicating the encrypted instructions to a decryption engine that generates decrypted instructions from the encrypted instructions;
loading the decrypted instructions into a cache prior to communicating the decrypted instructions, via an instruction code bus, to a core that executes the decrypted instructions; and
in response to determining that the program counter falls in the second address range, loading, via the instruction code bus, the non-encrypted 

Claim 14 (Amended): A security system for protecting software from reverse engineering, the security system comprising:
a core coupled to an instruction code bus, the core being configured to call an application and to execute decrypted instructions;
a cache coupled to communicate the decrypted instructions, via the instruction code bus, to the core;
a decryption engine coupled to the cache and the core, the decryption engine configured to decrypt encrypted instructions and load the decrypted instructions into the cache;
a library memory register (LMR) that defines a first address range that is inaccessible to an application developer to prevent the reverse engineering;
a non-volatile memory configured to store the encrypted instructions in the first address range and non-encrypted instructions in a second address range; and
one or more processors that in response to the software 

Claim 16 (Amended): The security system according to claim 14, further comprising limiting access instances where also binary code is executed to prevent access to a plain text version of the encrypted data.

Claim 17 (Amended): The security system according to claim 14, wherein, in response to the program counter pointing to a protected range that comprises the encrypted instructions, a debug enable signal is disabled to disable access by a debugger device thereby preventing direct memory access to the first address range.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1 and 14,

Endo et al. (US 2016/0140057 A1) teaches a semiconductor device includes a central processing unit (CPU), a first memory which stores a plurality of split keys, a second memory which stores an encryption code as at least one of an encrypted instruction and encrypted data, the plurality of split keys including an encryption key for decrypting the encryption code, and a decrypter which reads the encryption code from the second memory, decrypts the encryption code with the use of the encryption key, and supplies the decrypted encryption code to the CPU. The second memory stores an encryption key reading program which is executed by the CPU to restore the encryption key and to supply the encryption key to the decrypter, by reading and reconfiguring the split keys stored in the first memory in a distributed manner - see figs. 1, 4; abstract, paras. [0111] - [0119] of Endo.

Leslie-Hurd et al. (US 2016/0085695 A1) teaches a secure memory allocation technologies with a processor core and a memory controller. The main memory comprises a protected region including secured pages. In response to a content copy instruction, the processor is to initialize a target page in the protected region of an application address space. In response to the content copy instruction, it is also to select content of a source page in the protected region to be copied and in response to the content copy instruction, it is also to copy the selected content to the target page in the protected region of the application address space – see abstract, figs. 1, 6B; paras. [0020], [0033] of Leslie-Hurd.

Boivie et al. (US 2012/0216049 A1) teaches a method and structure for a secure object in a computer-readable storage medium. The secure object includes a cryptographically protected region containing at least one of code and data, an initial integrity tree that protects an integrity of contents of the cryptographically protected region; and an unprotected region that includes a loader, an enter secure mode instruction, and one or more communication buffers. To execute a secure object, the instruction uses a system key to decrypt an operand and then uses the decrypted operand to load an encryption key register that enables the CPU to decrypt an encrypted secure object as portions of the secure object move from an external memory into the CPU – see abstract, figs. 1, 2 and paras. [0013] and [0014] of Boivie.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, the claims 1 and 14 in a method or a system for protecting software from reverse engineering with:
in response to the software being called by an application, determining whether a program counter falls in a first address range of a non-volatile memory that comprises encrypted instructions that are inaccessible to an application developer to prevent the reverse engineering and is defined by a library memory register (LMR), the non-volatile memory further comprising a second address range to store non-encrypted instructions;
in response to determining that the program counter falls in the first address range, communicating the encrypted instructions to a decryption engine that generates decrypted instructions from the encrypted instructions;
loading the decrypted instructions into a cache prior to communicating the decrypted instructions, via an instruction code bus, to a core that executes the decrypted instructions; and
in response to determining that the program counter falls in the second address range, loading, via the instruction code bus, the non-encrypted instructions into the cache without communicating the encrypted instructions to the decryption engine.

Dependent claims 2-13 and 15-20 are allowed as they depend from allowable independent claim 1 or 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495